FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCIS W. DAVIS,                                No. 11-15705

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01171-OWW-
                                                 GBC
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM *
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Francis W. Davis appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action, without prejudice, for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to exhaust administrative remedies under the Prison Litigation Reform Act,

42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003) (dismissal for

failure to exhaust administrative remedies); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)). We affirm.

      The district court properly dismissed Davis’s action because it is clear from

the face of the complaint that Davis did not properly exhaust administrative

remedies before filing his complaint. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95

(2006) (“proper exhaustion” is mandatory and requires adherence to administrative

procedural rules); Wyatt, 315 F.3d at 1120 (“A prisoner’s concession to

nonexhaustion is a valid grounds for dismissal, so long as no exception to

exhaustion applies.”). Contrary to Davis’s contentions, prison officials properly

screened his appeal for failure to follow the procedural rules of the appeals process.

See Sapp v. Kimbrell, 623 F.3d 813, 823 (9th Cir. 2010) (administrative remedies

are available where administrative appeals are screened for proper reasons).

      Davis’s remaining contentions are unpersuasive.

      Davis’s emergency motion regarding legal property, filed on April 14, 2011,

is denied.

      AFFIRMED.


                                          2                                    11-15705